DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3.	Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
Applicant’s election without traverse of species directed to Claims 1-6 in the reply filed on August 12, 2022 is acknowledged.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 08/12/2022.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites the limitation "the position of the key point". The limitation "a three-dimensional position of the key point" is previously introduced in claim 1, lines 6-7. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the three-dimensional position of the key point”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 14 recites the limitation "the three-dimensional object" The limitation "a three-dimensional representation of the object" is previously introduced in claim 1, line 8. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the three-dimensional representation of the object”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 2, line 1 recites the limitation "the position of the key point ". The limitation "a three-dimensional position of the key point" is previously introduced in claim 1, lines 6-7. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the three-dimensional position of the key point”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, line 6 recites the limitation "the position of the key point ". The limitation "a three-dimensional position of the key point" is previously introduced in claim 1, lines 6-7. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the three-dimensional position of the key point”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, line 1 recites the limitation "the position of the key point ". The limitation "a three-dimensional position of the key point" is previously introduced in claim 1, lines 6-7. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the three-dimensional position of the key point”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-6 are also rejected 35 U.S.C. § 112(b), based on its respective dependency to claim 1.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.


8.	Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Expressive Body Capture: 3D Hands, Face, and Body From a Single Image (with supplementary material)” by Pavlakos et al. (“Pavlakos”)
Regarding claim 1, Pavlakos discloses a computer-implemented method of reconstructing a three-dimensional model of an object in a three-dimensional scene from a two-dimensional image comprising an image of the object (Pavlakos- Abstract, To facilitate the analysis of human actions, interactions and emotions, we compute a 3D model of human body pose, hand pose, and facial expression from a single monocular image.), the method comprising:
determining, from the two-dimensional image, a depth of a key point of the object in the image (Pavlakos- Fig. 1 shows RGB image [two-dimensional image] and major joints [key point of the object]; Abstract, we compute a 3D model of human body pose, hand pose, and facial expression from a single monocular image [the two-dimensional image]; page 10977, Section 2.2. Inferring the body, While there are numerous methods that estimate [determining] the location of 3D joints [depth of a key point] from a single image, here we focus on methods that extract a full 3D body mesh; page 10978, Section 3.1. Unified model: SMPL-X, Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations from mesh vertices);
determining, using the depth of the key point, a three-dimensional position of the key point in the three-dimensional scene (Pavlakos- Fig. 1 shows the key point in the three-dimensional scene; page 10977, Section 2.2. Inferring the body, While there are numerous methods that estimate [determining] the location of 3D joints [three-dimensional position of the key point] from a single image, here we focus on methods that extract a full 3D body mesh; page 10978, Section 3.1. Unified model: SMPL-X, Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations [a three-dimensional position of the key point] from mesh vertices);
generating, using a neural network, a three-dimensional representation of the object, the three-dimensional representation comprising a plurality of mesh nodes defined in a coordinate system relative to the key point (Pavlakos- Abstract, we train a new neural network pose [using a neural network]; Fig. 1 shows the SMPL (female), SMPL-X (female) as three-dimensional representation comprising a plurality of meshes; page 10975, Section 1. Introduction, right column, last paragraph, Advances in neural networks [neural network] and large datasets of manually labeled images have resulted in rapid progress in 2D human “pose” estimation. By “pose”, the field often means of the body; page 10977, Section 2.2. Inferring the body, estimate [generating] the location of 3D joints [the key point] from a single image, here we focus on methods that extract a full 3D body mesh [three-dimensional representation]; page 10978, Section 3.1. Unified model: SMPL-X, Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations [the key point] from mesh vertices - The mesh vertices comprising x, y, and z coordinates); and
positioning the three-dimensional representation of the object in the three- dimensional scene based at least in part on the position of the key point (Pavlakos- Fig. 1 shows from left to right: RGB image, major joints [key point], skeleton [position of the key point], SMPL (female), SMPL-X (female) [the three-dimensional representation]. The hands and face in SMPL-X enable more holistic and expressive body capture; Figs. 2 and 4 at bottom rows show 3D model of the human body called SMPL-X that jointly models the human body, face and hands [positioning the three-dimensional representation based at least in part on the position of the key point]. The three-dimensional representation shows the mesh; page 10978, Section 3.1. Unified model: SMPL-X, Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations [the key point] from mesh vertices – The mesh vertices comprising x, y, and z coordinates),
wherein positioning the three-dimensional representation of the object (As discussed above) comprises applying a position dependent rotation to the three-dimensional object (Pavlakos- Fig. 1 shows major joints, skeleton, SMPL (female), SMPL-X (female) [the three-dimensional representation]. The poses of SMPL (female), SMPL-X (female) depend on the positions of the major joints and skeleton; Figs. 2 and 4 at bottom rows show 3D model of the human body called SMPL-X that jointly models the human body, face and hands - positioning the three-dimensional representation based at least in part on the position of the key point; page 10977, Section 2.1. Modeling the body, captures 3D head rotations; page 10978, Section 3.1. Unified model: SMPL-X, the number of body joints in addition to a joint for global rotation […] The fingers have 30 joints, which correspond to 90 pose parameters (3 DoF per joint as axis-angle rotations […] The total number of model parameters in SMPL-X is 119: 75 for the global body rotation and { body, eyes , jaw } joints, 24 parameters for the lower dimensional hand pose PCA space, 10 for subject shape and 10 for the facial expressions; page 10980, Section 3.6. Optimization, estimate global body orientation - a global body orientation is estimated and a global rotation is applied. The rotation depends on the position of the key point(s) in the acquired image).

Regarding claim 3, Pavlakos discloses the method of claim 1, and further discloses wherein determining the position of the key point in the three-dimensional scene (see Claim 1 rejection for detailed analysis) is further based on a focal length of a camera that captured the two-dimensional image (Pavlakos- page 10980, Section 3.6. Optimization, We assume that we know the exact or an approximate value for the focal length of the camera. Then we first estimate the unknown camera translation and global body. We then fix the camera parameters and optimize body shape, and pose, […] This is mainly motivated by the fact that small body parts like the hands and face have many keypoints relative to their size). 

Regarding claim 4, Pavlakos discloses the method of claim 1, and further discloses wherein the position dependent rotation (see Claim 1 rejection for detailed analysis) is a rotation by an angle dependent on a ratio of a two components of the three-dimensional position of the key point (Pavlakos- page 10977, Section 2.1. Modeling the body, captures 3D head rotations; page 10977, Section 2.2. Inferring the body, While there are numerous methods that estimate the location of 3D joints [depth of a key point] from a single image; page 10978, Section 3.1. Unified model: SMPL-X, the number of body joints in addition to a joint for global rotation […] Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations from mesh vertices […] The fingers have 30 joints, which correspond to 90 pose parameters (3 DoF per joint as axis-angle rotations [angle rotation]), wherein one of the two components is a depth component (Pavlakos- Section 2.2. Inferring the body, While there are numerous methods that estimate the location of 3D joints [depth of a key point] from a single image). 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Expressive Body Capture: 3D Hands, Face, and Body From a Single Image (with supplementary material)” by Pavlakos et al. (“Pavlakos”) in view of Lee et al., (“Lee”) [US-2021/0209797-A1]
Regarding claim 2, Pavlakos discloses the method of claim 1, and further discloses wherein determining the position of the key point in the three-dimensional scene (see Claim 1 rejection for detailed analysis) comprises:
using the same or another neural network (Pavlakos- Abstract, we train a new neural network pose [neural network]; Fig. 1 shows the SMPL (female), SMPL-X (female) as three-dimensional representation comprising a plurality of meshes; page 10975, Section 1. Introduction, right column, last paragraph, Advances in neural networks [neural network] and large datasets of manually labeled images have resulted in rapid progress in 2D human “pose” estimation. By “pose”, the field often means of the body);
determining the position of the key point of the object in the coordinate system of the three-dimensional scene 3D joint locations [the key point] from mesh vertices - The mesh vertices comprising x, y, and z coordinates).
Pavlakos fails to explicitly disclose determining, using the same or another neural network, an intersection of a ray connecting a camera that captured the two-dimensional image to the key point of the object with an image plane of the two-dimensional image; and determining the position of the key point of the object in the coordinate system of the three-dimensional scene based on a world depth and the intersection.
However, Lee discloses
determining, using the same or another neural network (Lee- ¶0117, using one or more neural networks. For instance, a deep learning-based object detector can be used to detect and classify objects in the one or more images 901), an intersection of a ray connecting a camera that captured the two-dimensional image to the key point of the object with an image plane of the two-dimensional image (Lee- Fig. 10 and ¶0112, The yaw angle 1016 is the angle between a direction (represented by directional vector 1013) of the sample point 1014 [key point of the object] from the camera center 1018 and the forward direction (represented by directional vector 1015) of the vehicle 1011. The forward direction of the camera is perpendicular to the image plane of the camera [an intersection of a ray connecting a camera]; Fig. 11A and ¶0150, It is assumed that the side edges of the 2D bounding box 1105 are back-projected to the planes perpendicular to the ground, and thus that the projections of the planes into the ground become the rays passing through the camera center 1118 and the corners of the corresponding 3D bounding box; ¶0333, the); and
determining the position of the key point of the object in the coordinate system of the three-dimensional scene based on a world depth and the intersection (Lee- Fig. 10 and ¶0112, determines a depth 1017 and a yaw angle 1016 relative to the camera center 1018 of the camera used to capture the image. The yaw angle 1016 is the angle [position of the key point of the object in the coordinate system] between a direction (represented by directional vector 1013) of the sample point 1014 [key point of the object] from the camera center 1018 and the forward direction (represented by directional vector 1015) of the vehicle 1011. The forward direction of the camera is perpendicular [the intersection] to the image plane of the camera […] the yaw angle 1016 represents the orientation of the object relative to the direction (shown by directional vector 1013) of the sample point 1014;).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Pavlakos to incorporate the teachings of Lee, and apply an intersection of a ray connecting a camera that captured the two-dimensional image to the key point of the object with an image plane into Pavlakos’s method for determining, using the same or another neural network, an intersection of a ray connecting a camera that captured the t\vo-dimensional image to the key point of the object with an image plane of the two-dimensional image; and determining the position of the key point of the object in the coordinate systern of the three-dirnensional scene based on a world depth and the intersection.
Doing so would greatly reducing the complexity of performing the point-based objection localization.






11.	Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlakos in view of Dai et al., (machine translation of CN109859296A cited by applicant, hereinafter "Dai")
Regarding claim 5, Pavlakos discloses the method of claim 1, and further discloses the method further comprising:
projecting the positioned three-dimensional representation into a two-dimensional image plane to generate a projected image of the object (Pavlakos- pages 10978-10979, section 3.2. SMPLify-X: SMPL-X from a single image, For the data term we use a re-projection loss to minimize the weighted robust distance between estimated 2D joints Jest and the 2D projection of the corresponding posed 3D joints of SMPL-X for each joint i, where R is a function that transforms the joints along the kinematic tree according to the pose […] denotes the 3D to 2D projection with intrinsic camera parameters K

    PNG
    media_image1.png
    445
    582
    media_image1.png
    Greyscale
);
 locations of points in the projected image to the locations of corresponding points in the two-dimensional image (Pavlakos- pages 10978-10979, section 3.2. SMPLify-X: SMPL-X from a single image, For the data term we use a re-projection loss to minimize the weighted robust distance between estimated 2D joints Jest and the 2D projection of the corresponding posed 3D joints of SMPL-X for each joint i, where R is a function that transforms the joints along the kinematic tree according to the pose
.
Pavlakos fails to explicitly disclose comparing locations of points in the projected image to the locations of corresponding points in the two-dimensional image; and updating parameters of the neural network based on the comparison.
However, Dai discloses
comparing locations of points in the projected image to the locations of corresponding points in the two-dimensional image (Dai- Fig. 2 shows a two-dimensional joint map 26 according to the three-dimensional joint map 25; ¶0121, the server generates a two-dimensional joint map 26 according to the three-dimensional joint map 25 and the projection parameter 221, the two-dimensional joint map 26 containing the two-dimensional predicted joint coordinates of each joint); and
updating parameters of the neural network based on the comparison (Dai- ¶0015, The attitude parameter prediction model and the morphological parameter prediction model are inversely trained according to the model prediction loss; ¶0137-0139, the server generates a two-dimensional joint point map 26 based on the three-dimensional joint point map 25 and the projection parameters 221, which includes the two-dimensional joint point predicted coordinates of the respective joint points […] After calculating the predicted coordinates of the two-dimensional joint points of the respective joint points, the server calculates the fourth Euclidean distance between the two-dimensional joint point prediction coordinates and the two-dimensional joint point label coordinates (corresponding to the same joint point).).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Pavlakos to incorporate the teachings of Dai, and apply generating a two-dimensional joint map according to the three-dimensional joint map into Pavlakos’s method for projecting the positioned three-dimensional representation into a two-dirnensional image plane to generate a projected irnage of the object; comparing locations of points in the projected image to the locations of corresponding points in the two-dimensional image; and updating parameters of the neural network based on the comparison.
Doing so would solve the problem that the model training process in the related art is complicated and requires a lot of time.

Regarding claim 6, Pavlakos in view of Dai, discloses the method of claim 5, and further discloses wherein projecting the positioned three-dimensional representation into a two-dimensional image plane (see Claim 1 rejection for detailed analysis) is based at least in part on absolute depth of the key point and depths of the mesh nodes defined by the three-dimensional representation (Pavlakos- Fig. 1 shows RGB image [two-dimensional image] and major joints [key point of the object]; Abstract, we compute a 3D model of human body pose, hand pose, and facial expression from a single monocular image [the two-dimensional image]; page 10977, Section 2.2. Inferring the body, While there are numerous methods that estimate the location of 3D joints [depth of a key point] from a single image, here we focus on methods that extract a full 3D body mesh; page 10978, Section 3.1. Unified model: SMPL-X, Since 3D joint locations J vary between bodies of different shapes, they are a function of body shape […] where J is a sparse linear regressor that regresses 3D joint locations [depths of the mesh nodes] from mesh vertices).


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2020/0105056-A1 to Mitchell et al., Dense reconstruction for narrow baseline motion observations teaches techniques for constructing a three-dimensional model of facial geometry are disclosed. A first three-dimensional model of an object is generated, based on a plurality of captured images of the object. A projected three-dimensional model of the object is determined, based on a plurality of identified blendshapes relating to the object. A second three-dimensional model of the object is generated, based on the first three-dimensional model of the object and the projected three dimensional model of the object (Abstract).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619